Citation Nr: 1638201	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for dementia, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to July 1954.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is claiming service connection for a dementia disability, characterized by both memory loss and feelings of anger.  

The Veteran submitted a July 2016 letter from a private examiner, Dr. Jacob Blomstedt, stating that the Veteran's "Alzheimer's/dementia" was related to in-service activities as a boxer.  The record contains no other notation suggesting that the Veteran has been diagnosed with Alzheimer's disease.  A remand is necessary to obtain any records from the offices of Dr. Blomstedt or the McCook Clinic with which he is affiliated.  

To determine the etiology of the claimed dementia disability, the RO scheduled VA medical and psychiatric examinations in December 2015.  On the morning of the scheduled examinations, the Veteran's spouse contacted VA and stated that the Veteran would be unable to participate in the examinations due to an emergency medical situation.  She stated that the Veteran wanted the examinations to be rescheduled.  As the Veteran has shown good cause for the failure to appear for the examinations, remand is necessary to schedule VA examinations to determine the etiology of the claimed dementia disability.

Additionally, in a September 2016 written brief presentation, the Veteran's representative suggested that the Veteran's claimed dementia disability might be related to service-connected bilateral hearing loss disability.  The representative attached an August 2014 medical article, indicating a possible link between dementia and hearing loss.  the VA examiner should provide an opinion as to whether the Veteran's claimed dementia disability is secondary to his service-connected bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for claimed dementia or Alzheimer's disease.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records and, if possible, any records from the offices of Dr. Jacob Blomstedt or the McCook Clinic.

2.  Then, schedule the Veteran for a VA examination by a medical doctor specializing in neurology to determine the etiology of the claimed dementia disability, claimed as due to both claimed in-service traumatic brain injury (TBI) related to boxing and as secondary to service-connected bilateral hearing loss.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to provide a diagnosis for any dementia disability.  The examiner should also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed dementia disability is related to service or any incident of service, to include as due to a claim TBI related to boxing during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed dementia disability was caused by service-connected bilateral hearing loss disability or tinnitus?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed dementia disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected bilateral hearing loss disability or tinnitus?  

3.  Also, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist examiner.  The examiner must review the record and should note that review in the report.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder, characterized by symptoms of dementia, diagnosed during the pendency of the claim is related to service or any incident of service.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

